
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1641
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 27, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the National Trails System Act to
		  provide for a study of the Cascadia Marine Trail.
	
	
		1.Designation of trail for
			 study
			(a)Short
			 TitleThis section may be cited as the Cascadia Marine Trail Study
			 Act.
			(b)Designation of
			 trail for studySection 5(c) of the National Trails System Act
			 (16 U.S.C.
			 1244(c)) is amended by adding at the end the following:
				
					(__)Cascadia Marine Trail, a series of water
				trail routes encompassing approximately 2,300 miles of shoreline in the State
				of Washington, extending from Point Roberts near the Canadian border to the
				southern reach of Puget Sound near Olympia. In conducting the study, the
				Secretary shall coordinate with appropriate Federal, State, local, tribal, and
				private entities, and may evaluate sites of recreational, scenic, or historic
				significance near the Cascadia Marine Trail for potential inclusion in the
				Trail. The Secretary shall also consider what activities may be limited by the
				designation, including existing activities, hunting, boating, or proposed
				infrastructure
				improvements.
					.
			
	
		
			Passed the House of
			 Representatives October 26, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
